UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1766




KESS TANI,

                  Plaintiff - Appellant,

             v.

THE WASHINGTON POST, a/k/a The Enterprise, a/k/a Southern
Maryland   Online,   Owner/Publisher;    RICK   BOYD,   Editor,
Washington Post; JOHN C. WHARTON, Reporter, Washington Post;
EDITOR(S), WASHINGTON POST; MANAGING EDITORS(S), WASHINGTON
POST; CHIEF EDITOR, WASHINGTON POST; CEO, WASHINGTON POST;
CFO, WASHINGTON POST; PRESIDENT, WASHINGTON POST; VICE
PRESIDENT, WASHINGTON POST; OTHERS, Yet to be identified
Liable Persons, Washington Post; ST. MARY’S TODAY, a/k/a
Island    Publishing    Company;    KENNETH    C.    ROSSIGNOL,
Owner/Publisher, St. Mary’s Today; REPORTER(S), ST. MARY’S
TODAY; EDITOR(S), ST. MARY’S TODAY; MANAGING EDITOR(S), ST.
MARY’S TODAY; CEO, ST. MARY’S TODAY; CFO, ST. MARY’S TODAY;
PRESIDENT, ST. MARY’S TODAY; VICE PRESIDENT, ST. MARY’S
TODAY; OTHERS, Yet to be named Liable Persons, St. Mary’s
Today; THEBAYNET; SEAN RICE, Owner/Publisher, TheBayNet;
REPORTER(S),   THEBAYNET;   EDITOR(S),    THEBAYNET;   MANAGING
EDITOR(S),   THEBAYNET;    CHIEF   EDITOR,    THEBAYNET;   CEO,
THEBAYNET;   CFO,   THEBAYNET;   PRESIDENT,   THEBAYNET;   VICE
PRESIDENT, THEBAYNET; OTHERS, Yet to be identified Liable
Persons, TheBayNet; SHARON BELL; ANNA BEDFORD-DAVIS; JOSHUA
DAVIS; CHRISTOPHER NORRIS,

                  Defendants - Appellees.
                           No. 09-1763


KESS TANI,

                  Plaintiff - Appellant,

             v.

THE WASHINGTON POST, a/k/a The Enterprise, a/k/a Southern
Maryland    Online,   Owner/Publisher;   RICK    BOYD,   Editor,
Washington Post; JOHN C. WHARTON, Reporter, Washington Post;
EDITOR(S), WASHINGTON POST; MANAGING EDITORS(S), WASHINGTON
POST; CHIEF EDITOR, WASHINGTON POST; CEO, WASHINGTON POST;
CFO, WASHINGTON POST; PRESIDENT, WASHINGTON POST; VICE
PRESIDENT, WASHINGTON POST; OTHERS, Yet to be identified
Liable Persons, Washington Post; ST. MARY’S TODAY, a/k/a
Island    Publishing     Company;   KENNETH     C.    ROSSIGNOL,
Owner/Publisher, St. Mary’s Today; REPORTER(S), ST. MARY’S
TODAY; EDITOR(S), ST. MARY’S TODAY; MANAGING EDITOR(S), ST.
MARY’S TODAY; CEO, ST. MARY’S TODAY; CFO, ST. MARY’S TODAY;
PRESIDENT, ST. MARY’S TODAY; VICE PRESIDENT, ST. MARY’S
TODAY; OTHERS, Yet to be named Liable Persons, St. Mary’s
Today; THEBAYNET; SEAN RICE, Owner/Publisher, TheBayNet;
REPORTER(S), THEBAYNET; MANAGING EDITOR(S), THEBAYNET; CHIEF
EDITOR,    THEBAYNET;    CEO,   THEBAYNET;    CFO,    THEBAYNET;
PRESIDENT, THEBAYNET; VICE PRESIDENT, THEBAYNET; OTHERS, Yet
to be identified Liable Persons, TheBayNet; SHARON BELL;
ANNA BEDFORD-DAVIS; JOSHUA DAVIS; CHRISTOPHER NORRIS,

                  Defendants - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.  Peter J. Messitte, Senior District
Judge. (8:08-cv-01130-PJM)


Submitted:    November 17, 2009             Decided:   November 19, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.

                                   2
No. 08-1766 dismissed; No. 09-1763 affirmed by unpublished per
curiam opinion.


Kess Tani, Appellant Pro Se. Kevin Hardy, WILLIAMS & CONNOLLY,
LLP, Washington, D.C.; Thomas A. McManus, SASSCER, CLAGETT &
BUCHER, Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

               In No. 08-1766, Kess Tani noted an appeal from the

district     court’s      order    dismissing      his    complaint     for   lack    of

subject     matter       jurisdiction.           Because    the     district    court

subsequently       granted       Tani’s    motion    for     reconsideration         and

vacated that order, the appeal from that order is moot.                               We

therefore dismiss this portion of the appeal.

               In No. 09-1763, Tani appeals from the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the    record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Tani v. The Washington Post, No. 8:08-cv-01130-PJM (D.

Md. June 18, 2009).             We dispense with oral argument because the

facts    and    legal     contentions      are    adequately      presented    in    the

materials       before    the     court   and    argument       would   not   aid    the

decisional process.

                                                            No. 08-1766 DISMISSED
                                                             No. 09-1763 AFFIRMED




                                            4